Citation Nr: 0429581	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to November 
1973.  The record also reflects a possible earlier period of 
service in the Massachusetts Army National Guard in 1963 that 
has not been verified.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied service connection for PTSD and for hepatitis 
C.  The veteran filed a notice of disagreement (NOD) in 
August 2002, and a statement of the case (SOC) was issued in 
December 2002.  The veteran filed a substantive appeal in 
January 2003.  

The Board's decision denying the veteran's claim for service 
connection for PTSD is set forth below.  The claim for 
service connection for hepatitis C is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.	The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.   

3.	The veteran did not engage in combat with the enemy during 
service.

4.	The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt to 
independently corroborate any such in-service stressful 
experience.

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.  

Through the December 2002 SOC, the September 2003 
supplemental SOC (SSOC), and the RO's letters of January 2002 
and June 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  
Afterwards, they were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its January 2002 
letter, the RO requested that the veteran provide details as 
to specific claimed stressful in-service events, to include 
his unit of assignment at the time, the exact dates and 
places of these events, the units involved, and the name, 
rank and unit of any other individuals involved.  In a June 
2003 letter sent to the veteran, the RO requested that the 
veteran provide any evidence that he participated in combat 
during service.  The RO further requested that the veteran 
provide specific details of any in-service stressful 
incidents that the veteran believed had resulted in PTSD, to 
include the specific dates, place and unit involved, the 
names of any casualties, and the veteran's specific 
involvement in the incidents; the RO enclosed with this 
letter a copy of a PTSD questionnaire.  Additionally, the RO 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain pertinent VA treatment 
records.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the December 2002 SOC 
explaining what was needed to substantiate the claim on 
appeal within five months of the July 2002 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of January 2002 and June 2003.  In response to these 
letters, the veteran has submitted personal statements dated 
April 2002 and September 2002, and in August 2003 submitted a 
complete copy of a PTSD questionnaire.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports dated from October 2001 
to October 2002 from the Edith Nourse Rogers Memorial 
Veterans Hospital, a VA Medical Facility (VAMC) located in 
Bedford, Massachusetts.  The RO has also arranged for the 
veteran to undergo VA examination in July 2003 in connection 
with the veteran's claim for service connection for PTSD, 
although, as noted below, the record indicates that the 
veteran failed to appear for this scheduled examination. 
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim; he has submitted personal 
statements dated from April 2002 and September 2002, and in 
August 2003 returned a completed copy of the PTSD 
questionnaire that the RO had previously sent to him.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD. 

II.	Background

The veteran's service medical records (SMRs) include a 
January 1971 clinical record, documenting the veteran's 
report of experiencing mild depression, with associated 
symptoms of headaches and difficulty sleeping.  The veteran 
also reported having used various illicit drugs (including 
heroin, LSD, and speed) in the year prior to service, and 
that he entered service to avoid using these drugs.  The 
examining physician noted that two days previously, the 
veteran had deliberately overdosed on prescription 
medications, and had been taken to the emergency room for his 
stomach to be pumped.  The veteran had since recovered, and 
was not suicidal at that time.  On physical examination, the 
veteran's speech was clear, although his affect was slightly 
flat, and his cognition was slightly cloudy from the recent 
drug overdose.  The examining physician provided a clinical 
impression of mild depression in a probably immature 
personality, not presently suicidal.  A contemporaneous 
treatment note from another military physician notes the 
veteran's ongoing complaints of headaches and nervousness, 
and notes his assessment of severe depression.  Also, a 
November 1973 mental status examination report documents that 
the veteran had a depressed mood, with a poor probable 
effectiveness for further rehabilitation.   

A March 1975 mental health evaluation report from 
psychiatrist G. Freedman documents an impression of drug 
abuse, by history; passive dependent personality; and 
situational reaction, secondary to breakup of the 
relationship with his girlfriend.  The psychiatrist also 
noted that prior to entering service in 1970, the veteran 
took a large quantity of street drugs, including heroin and 
speed.    

In October 1975, the veteran filed a claim for service 
connection for a nervous condition. 

On VA examination in April 1976, the veteran reported that he 
was isolated and remote from others, suffered from insomnia, 
and was unable to relax.  He stated that he used to take 
illicit drugs, and would shoot amphetamines into his veins.  
On mental status examination, the veteran was very tense and 
agitated, and was apprehensive.  His thought process was not 
disturbed.  He denied hallucinations, and there was no 
evidence of delusions, ideas of reference, persecution or 
flight of ideas.  Recent and remote memory were not impaired.  
Insight was somewhat superficial, and judgment was impaired.  
The examiner diagnosed the veteran with anxiety neurosis, 
associated with passive dependent personality; and with drug 
abuse by history.

In June 1976, the RO denied the veteran's claim for service 
connection for a nervous condition.

Records from the Bedford VAMC, dated from October 2001 to 
October 2002, include an October 2001 treatment report from a 
VA psychologist which notes that the veteran's mood at that 
time was between 5 and 6 on a scale of 1-10, and that there 
were numerous recent life events that were causing the 
veteran's to experience stress.  An October 2001 record of 
treatment by a VA psychiatrist indicates that the veteran was 
in no apparent distress, had fluent speech, and was pleasant 
and attentive; diagnoses were PTSD and cyclothymia.  During a 
May 2002 treatment session, this psychiatrist noted that the 
veteran had fluent speech that was at times a bit rapid, his 
thoughts were racing a bit, and he was experiencing increased 
anxiety but no paranoia.  He had no nightmares.  He did have 
occasional flashbacks related to Vietnam, was unable to watch 
any movies having to do with war or sudden noises, and had a 
persistent startle reaction.  The psychiatrist reiterated her 
previous diagnosis of PTSD, and also diagnosed bipolar 
disorder, and assigned a Global Functioning Assessment (GAF) 
of 45.  During an August 2002 consultation with this 
psychiatrist, the veteran reported that, while in service, he 
underwent the stressful experience of learning that a friend 
had died in a helicopter crash; as he had been responsible 
for helping maintain this helicopter, he reported that he 
felt responsible for his friend's death.  The veteran also 
reported that he recalled witnessing rocket and mortar 
attacks on his base.  The psychiatrist reiterated diagnoses 
of PTSD and bipolar affective disorder.  

A July 2002 report of treatment by a VA occupational 
therapist at Bedford VAMC notes a primary diagnosis of 
dysthymic disorder, ruling out cyclothymic disorder or 
bipolar disorder; and a personality disorder with passive 
aggressive and passive dependent features, and intermittent 
explosive disorder.  Additionally, records from May 2002 
through October 2002 from the Bedford VAMC document the 
veteran's ongoing participation in a PTSD group.     

In his April 2002 statement, the veteran identified rocket 
and mortar attacks as in-service stressful experiences.  He 
also provided his units of assignment during service.   

In a July 2002 rating decision, the RO denied service 
connection for PTSD. 

In his September 2002 statement, the veteran related that, 
during service, there were numerous rocket and mortar attacks 
on his camp, located just outside the Cam Ranh Bay in 
Vietnam, and that he had learned that one of the individuals 
killed in a helicopter crashed in Vietnam was a friend.  The 
veteran stated, that because he was in charge of the engine 
shop at this time, and also because the crash was caused by 
an engine malfunction, he felt that he was responsible for 
the incident.  In his August 2003 completed PTSD 
questionnaire, the veteran provided a similar account of this 
incident involving a helicopter crash, and did not refer to 
the aforementioned alleged rocket and mortar attacks.   

A July 2003 computerized data sheet associated with the 
claims file indicates that the veteran failed to report for a 
scheduled VA examination that same month at the facility of a 
private medical contractor; notice of the examination had 
been sent to his most recent address of record. 

III.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f). 

Considering the evidence in light of the above criteria, the 
Board finds that the criteria for service connection for PTSD 
are not met.

In October 2001, a VA psychiatrist at the Bedford VAMC 
initially diagnosed the veteran with PTSD.  The Board notes 
that this psychiatrist is the only medical professional of 
record who has diagnosed PTSD, and that other VA and private 
treatment providers have diagnosed the veteran with 
psychiatric disorders other than PTSD, including bipolar 
disorder and anxiety neurosis; the veteran also failed to 
report to the July 2003 VA examination that could have 
otherwise provided a more accurate assessment of the nature 
of all current psychiatric impairment.  However, even 
assuming, without deciding, that the veteran has met the 
first criteria for establishing service connection for the 
condition-a diagnosis of PTSD rendered in accordance with 
the DSM-IV-the Board finds that, in this case, the claim 
must nonetheless fail because another essential criterion-
credible evidence that the claimed stressor actually 
occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 
  
The Board finds that the evidence does not establish that the 
veteran engaged in combat with the enemy during service.  The 
veteran's DD Form 214 confirms that he served as an Aircraft 
Turbine Engine Repairman, and the Board also points out that 
the DD-214 does not denote that the veteran received any 
medals indicative of combat service.  Nor does the veteran at 
any point refer to having personally participated in events 
constituting an actual fight or encounter with a hostile unit 
or instrumentality.  The veteran's representative has 
asserted that the veteran participated in combat due to the 
fact that he was stationed on the ground in Vietnam and was 
subject to enemy ground assaults such as the rocket and 
mortar attacks he has reported, in addition to having served 
in a unit that launched combat aircraft.  However, the Board 
notes that the fact that the veteran was stationed on the 
ground and that he alleges that his camp experienced rocket 
and mortar attacks, does not in itself meet the above-cited 
legal definition of participation in combat as involving an 
actual fight or encounter with a hostile unit or 
instrumentality.  The Board also points out that evidence of 
service in a combat zone, without more, does not establish 
that the veteran participated in combat.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1990).  Absent evidence that 
the veteran engaged in combat with the enemy, the veteran's 
lay statements, alone, are not sufficient to establish the 
occurrence of any in-service stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. 
at 98. 

The veteran has had numerous opportunities to respond to the 
RO's requests  for specific information regarding any claimed 
stressful events in service.  As indicated above, the 
stressful experiences that the veteran has identified, to 
date, are rocket and mortar attacks on his base, and his 
friend's death in a helicopter crash (for which he felt 
responsible).  However, there is no objective evidence to 
support either of these claimed stressful events.  The 
veteran has not provided sufficient information for the RO to 
independently corroborate, or to attempt further to 
independently corroborate, any of the claimed events.  The 
veteran also has not provided any statements from former 
service comrades or others, or identified any other sources 
of information, that would corroborate these or any other 
alleged in-service stressful experiences.

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD; hence, further development of the claim is not 
warranted.

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met.  Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R  § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for hepatitis 
C is warranted.  

The veteran's enlistment examination does not document any 
identifying marks on the veteran's body; on separation, 
however, it was noted that the veteran had a tattoo on his 
left arm.  Treatment records from during service (to include 
a January 1971 clinical record, as previously noted) also 
reflect the veteran's report that he used various illicit 
drugs prior to service.     

More recently, a June 2000 report from a private physician at 
the New England Medical Center in Boston, noted the veteran's 
ongoing treatment for hepatitis C, and that the veteran was 
first diagnosed with this condition in 1997.  The physician 
stated that the veteran had shown abnormal liver function 
tests since the early 1970s.  Also noted was that the veteran 
believed he may have been infected in the 1960s while 
experimenting with intravenous drugs, and that at that time 
the veteran had also received a tattoo.  According to this 
physician, another potential mode of virus transmission was 
exposure to blood during the veteran's service in Vietnam.        

VA medical records dated from October 2001 to October 2002 
from the Bedford VAMC, also refer to the veteran's present 
hepatitis C condition, but do not discuss the etiology of the 
condition.  

On this record, the Board finds that competent evidence that 
establishes whether the veteran, in fact, presently has 
hepatitis C, and if so, whether there is a medical 
relationship between such current condition and veteran's 
military service, would be helpful in resolving the claim on 
appeal.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate examination at a VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the appropriate medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes hospitalization and outpatient 
treatment records dated from October 2001 to October 2002 
from the Bedford VAMC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Bedford VAMC since October 2002, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Bedford 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hepatitis C from October 2002 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
appropriate VA examination for hepatitis 
C.  The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
presently has hepatitis C, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such condition is 
medically related to any incident of 
service, to include any tattoos the 
veteran received in service.  In 
providing this opinion, the examiner 
should also address the significance, if 
any, of the veteran's history of 
intravenous drug use.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for hepatitis C in light of all 
pertinent evidence and legal authority.  

9.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



